1

2

3

4

5

6

7                       UNITED STATES DISTRICT COURT

8                      EASTERN DISTRICT OF CALIFORNIA

9

10                                          No.   2:18-cv-00714-JAM-AC
11
     IN RE EDWARD D. JONES & CO.,
12   L.P. SECURITIES LITIGATION             ORDER GRANTING DEFENDANTS’
                                            MOTION TO DISMISS
13

14

15
          In March 2018, Plaintiffs filed a federal securities and state
16
     breach of fiduciary duty putative class action against investment
17
     firm Edward D. Jones, L.P., as well as a set of companies and
18
     individuals related to the investment firm (together “Defendants”
19
     or “Edward Jones”).     Compl., ECF No. 1.       Defendants filed a motion
20
     to dismiss. ECF No. 29. The Court granted their motion, dismissing
21
     all of Plaintiffs’ claims without prejudice.           July 9, 2019 Order
22
     (“Order”), ECF No. 46.
23
          Plaintiffs filed a Second Amended Complaint (“SAC”), ECF No.
24
     47, in which they attempted to cure their claims’ deficiencies and
25
     raised several new claims.       Once again, Defendants move to dismiss
26
     Plaintiffs’   claims.     Mot.    To   Dismiss    (“Mot.”),   ECF   No.   48.
27
     Plaintiffs oppose this motion.         Opp’n, ECF No. 52.       The Court,
28
                                            1
1    however, finds Plaintiffs’ Second Amended Complaint still fails to

2    state a claim for which relief can be granted.                 For this reason,

3    and the reasons stated below, the Court GRANTS Defendants’ motion

4    to dismiss, and DISMISSES Plaintiffs’ claims WITH PREJUDICE.1

5

6                              I.     FACTUAL ALLEGATIONS

7            The     Parties   are     intimately     familiar     with     Plaintiffs’

8    allegations and claims and they will not be repeated in detail

9    here.        In short, Plaintiffs contend Defendants improperly moved

10   their        Edward   Jones    commission-based    accounts     into    fee-based

11   accounts.        See generally SAC.       Plaintiffs allege this account

12   conversion violated § 10(b) of the Securities Exchange Act of 1934

13   (the “1934 ACT”); Rule 10b-5(a), (b), and (c); the Investment

14   Advisers Act of 1940 (the “Advisers Act”); and state common law.

15   SAC ¶ 1.

16

17                                    II.   OPINION

18           A.     Judicial Notice and Incorporation by Reference

19           “Generally, district courts may not consider material

20   outside of the pleadings when assessing the sufficiency of a
21   complaint under Rule 12(b)(6) of the Federal Rules of Civil

22   Procedure.”       Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988,

23   998 (9th Cir. 2018).          However, “there are two exceptions to this

24   rule: the incorporation-by-reference doctrine, and judicial

25   notice under Federal Rule of Evidence 201.”             Id.

26
     1 This motion was determined to be suitable for decision without
27
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for October 8, 2019.
                                      2
1         In its previous Order, this Court took judicial notice of

2    the existence of Edward Jones’ SEC filings, public comments, and

3    reports.   November 2018 Motion to Dismiss (“Nov. 2018 Mot.”),

4    ECF no. 29, Exs. 1-6, 34-38, 41, 43-44).      See Order at 5-7.

5    This Court also considered documents, under the incorporation-

6    by-reference doctrine: Nov. 2018 Mot., Exs. 7-12, 14-33.         See

7    Order at 6-7.    The Court, again, considers these exhibits.

8         Defendants also request the Court consider Exhibit 39 under

9    the incorporation by reference doctrine.      RJN, ECF No. 49.

10   Defendants contend this exhibit confirms Plaintiff Janet Goral

11   invested in “covered securities” and is relevant to the issue of

12   Securities Litigation Uniform Standards Act (“SLUSA”)

13   preclusion.     Id.   Plaintiffs oppose this request.   RJN Opp’n,

14   ECF No. 53.

15        The incorporation by reference doctrine allows district

16   courts to consider documents attached to a complaint.       U.S. v.

17   Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).      Courts may also use

18   this doctrine to consider documents not attached to a complaint,

19   but only if “the plaintiff refers extensively to the document or

20   the document forms the basis of the plaintiff’s claim.”       Id.      A
21   document “forms the basis of the plaintiff’s claim” when the

22   plaintiff’s claim “necessarily depend[s]” upon that document.

23   Khoja, 899 F.3d at 1002.     Here, the Court cannot determine

24   whether Plaintiffs’ claim “necessarily depends” on Exhibit 39

25   because the exhibit is completely redacted.      Mot., Ex. 39.

26   Moreover, Plaintiffs “concede[] that the case involves ‘covered’
27   securities,” RJN, at 6 n.2, so the Court need not consider

28   Exhibit 39 for that purpose.     The Court therefore DENIES
                                         3
1    Defendants’ request to incorporate Exhibit 39 by reference.

2

3          B.    Analysis

4                1. Breach of Fiduciary Duty

5          Defendants argue Plaintiffs’ breach of fiduciary duty

6    claims under California and Missouri state law remain preempted

7    by SLUSA.    Mot. at 14.   The Court agrees.   The Court previously

8    noted, “SLUSA bars a Plaintiff class from bringing (1) a covered

9    class action (2) based on state law claims (3) alleging that

10   defendants made a misrepresentation or omission or employed any

11   manipulative or deceptive device (4) in connection with the

12   purchase or sale of (5) a covered security.”     Northstar Fin.

13   Advisors, Inc. v. Schwab Investments, 904 F.3d 821, 828 (9th

14   Cir. 2018).    Notably, this Court clarified that whether SLUSA

15   preempts a state cause of action does not turn on whether

16   plaintiff gives the “same name or title” to the federal and

17   state claims.”    Order at 21 (quoting Id. at 829).    Rather, SLUSA

18   preemption depends upon “the gravamen or essence the claim.”

19   Id.   A state law claim shares the same “gravamen or essence” of

20   a SLUSA claim when “the complaint describes conduct by the
21   defendant that would be actionable under the 1933 or 1934 Acts”

22   and “that conduct necessarily will be part of the proofs in

23   support of the state law cause of action.” Id.     In those

24   circumstances, SLUSA bars the state law claim, regardless of

25   whether the underlying conduct is “an essential predicate of the

26   asserted state law claim.”    Id.
27         In its July 9, 2019 Order, the Court found SLUSA barred

28   Plaintiffs’ fiduciary duty claims because the allegations
                                         4
1    underlying those claims served as “the same allegations . . . on

2    which Plaintiffs’ securities claims rel[ied].”     Order at 22.

3    Once again, Plaintiffs fail to demonstrate the deceptive conduct

4    alleged in their securities claims, is not also at the heart of

5    their state claims.    Plaintiffs argue the “gravamen” of their

6    state claim is Defendants “engag[ed] in self-dealing to

7    Plaintiffs’ detriment by placing them in fee-based accounts

8    without regard to suitability.”    Opp’n at 15.   Plaintiffs

9    maintain this conduct, unlike the conduct underlying their

10   federal securities claim, is “not based on misrepresentations or

11   omissions.”   Opp’n at 12.    And yet, when describing their

12   federal securities claim pages before, Plaintiffs characterized

13   Defendants’ failure to conduct a suitability analysis as a

14   “misleading omission.”     Opp’n at 2.   Defendants’ suitability

15   analysis, or lack thereof was either an omission or it wasn’t—

16   Plaintiffs cannot have it both ways.

17       For the same reasons articulated in this Court’s first

18   dismissal order, SLUSA bars Plaintiffs’ state law fiduciary duty

19   class claims.     Accordingly, this Court lacks subject-matter

20   jurisdiction over Plaintiffs’ breach of fiduciary duty claims
21   under California and Missouri Law (Counts I and II).      Hampton v.

22   Pac. Inv. Mgmt. Co. LLC, 869 F.3d 844, 847 (9th Cir. 2017)

23   (“[D]ismissals under SLUSA are jurisdictional.”).      The Court

24   finds amendment to these claims is futile and DISMISSESS them

25   WITH PREJUDICE.

26            2. Breach of Contract
27       Plaintiffs’ Second Amended Complaint introduces new breach

28   of contract claims.     However, Plaintiffs fail to show these
                                        5
1    allegations are not likewise premised on misstatements or

2    omissions.

3        Defendants argue “Plaintiff’s contract claims are

4    repackaged versions of the Rule 10b-5 claims,” because they

5    assert “false promises or promissory fraud.”     Mot. at 15.

6    Plaintiffs deny misrepresentations or omissions are factual

7    predicates to their breach of contract claims.     Opp’n at 13.

8    Instead, Plaintiffs assert their breach of contract claims rest

9    upon the allegation “Edward Jones never intended to provide and

10   did not provide the additional services purportedly warranting

11   the fees imposed in Advisory Solutions accounts.”     Opp’n at 14.

12   While the Court does not agree that the breach of contract

13   claims repackage Plaintiffs’ specific securities claims, the

14   Court does find that these claims repackage the elements of a

15   security claim, generally.

16       To state a Rule 10b-5 claim, Plaintiffs must allege “(1)

17   material misrepresentation or omission by the defendant; (2)

18   scienter; (3) a connection between the misrepresentation or

19   omission and the purchase or sale of a security; (4) reliance

20   upon the misrepresentation or omission; (5) economic loss; and
21   (6) loss causation.” Halliburton Co. v. Erica P. John Fund,

22   Inc., 573 U.S. 258, 267 (2014).    Plaintiffs’ breach of contract

23   claims turn upon Defendants’ alleged misrepresentations or

24   omissions.   For example, Plaintiffs describe Defendants’ breach

25   of their promised yearly review (one of the promised additional

26   services) as a “sham” since the review was a “10-minute phone
27   call” that could be made every “18 months to 2 years” instead of

28   yearly.   SAC ¶¶ 128-129.    The Oxford dictionary defines “sham”
                                        6
1    as “something...that is not really what it purports to be.”      By

2    Plaintiffs’ own terms, these newly-raised breach of contract

3    claims rests upon the old idea that Defendants misrepresented

4    what they were promising.

5        Relying on Pross v. Katz, Plaintiffs argue SLUSA does not

6    preempt their breach of contract claims because the promises

7    made in the contract were not “in connection” with a purchase or

8    sale of security since they were not “part of the consideration

9    for the sale.”   Opp’n at 14; 784 F.2d 455, 456-57 (2nd Cir.

10   1986).    In Pross, the Second Circuit found a future contractual

11   promise is “in connection” with a sale of securities, if it is

12   “part of the consideration for the sale.”    Id.   Pross, decided

13   in 1986, is no longer persuasive or reliable authority.     In

14   2006, the Supreme Court held SLUSA’s “in connection with”

15   requirement be read broadly, finding it “enough that the fraud

16   alleged ‘coincide’ with a securities transaction.”     Merrill

17   Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 85

18   (2006).   This effectively overruled the Second Circuit’s narrow

19   interpretation of the phrase.    Following the Supreme Court’s

20   decision in Dabit, the Ninth Circuit adopted a more expansive
21   interpretation of the phrase “in connection with.”     See Fleming

22   v. Charles Schwab Corporation, 878 F.3d 1146, 1155 (9th Cir.

23   2017) (stating SLUSA’s   “in connection with” requirement is

24   “satisfied if misrepresentations simply ‘coincide with a

25   securities transaction.’”); Freeman Investments, L.P. v. Pacific

26   Life Ins. Co., 704 F.3d 1110, 117 (9th Cir. 2013)(finding even
27   if plaintiffs cannot satisfy the 10b-5(b) standing requirement,

28   SLUSA may bar state law class actions).     Plaintiffs’ breach of
                                       7
1    contract claims undeniably “coincid[e] with a securities

2    transaction,” since they allege Defendants’ breach was partly

3    due to them not placing its “clients’ interests first” and

4    “profit[ing] at client expense.”       See Fleming, 878 F.3d at 1155

5    (emphasizing the false promise of “best execution” is in fact

6    “in connection with” a sale of securities).

7        The Court therefore finds SLUSA also bars Plaintiffs’ state

8    law breach of contract claims.     Hampton, 869 F.3d at 847.    The

9    Court finds amending these claims is futile and DISMISSES

10   Plaintiffs’ claims WITH PREJUDICE.

11             3. Unjust Enrichment

12       Plaintiffs’ Second Amended Complaint also added an unjust

13   enrichment claim.   SAC ¶¶ 155-58.     Plaintiffs contend this claim

14   rests upon the same allegations supporting their breach of

15   contract and breach of fiduciary duties claims. SAC ¶ 155.       The

16   Court finds Defendants’ alleged misrepresentations and omissions

17   are a factual predicate of this claim.      Accordingly, SLUSA bars

18   this claim and deprives this Court of jurisdiction.       This claim

19   is DISSMISSED WITH PREJUDICE.

20             4. Rule 10b-5(b)
21       This Court previously dismissed Plaintiffs’ 10b-5(b)claims,

22   since they failed to allege the prima facie elements of these

23   claims.   Order at 8.   Plaintiffs reassert their Rule 10b-5(b)

24   claims in the Second Amended Complaint.

25       Rule 10b-5 “prohibit[s] making any material misstatement or

26   omission in connection with the purchase or sale of any
27   security.”   Halliburton, 573 U.S. at 267.     To state a Rule 10b-5

28   claim, Plaintiffs must allege “(1) material misrepresentation or
                                        8
1    omission by the defendant; (2) scienter; (3) a connection

2    between the misrepresentation or omission and the purchase or

3    sale of a security; (4) reliance upon the misrepresentation or

4    omission; (5) economic loss; and (6) loss causation.”    Id.

5    (internal citations and quotations omitted).

6        In its previous Order, the Court made clear that a

7    complaint stating claims under section 10(b) and Rule 10b-5

8    “must satisfy the dual pleading requirements of Federal Rule of

9    Civil Procedure 9(b) and the PSLRA [Private Securities

10   Litigation Reform Act].”   Zucco Partners, LLC v. Digimarc Corp.,

11   552 F.3d 981, 990 (9th Cir. 2009), as amended (Feb. 10, 2009).

12   Rule 9(b) requires that “circumstances constituting fraud” be

13   “state[d] with particularity.”   Fed. R. Civ. P. 9(b).   Under the

14   PSLRA, the complaint must “specify each statement alleged to

15   have been misleading, the reason or reasons why the statement is

16   misleading, and, if an allegation regarding the statement or

17   omission is made on information and belief, the complaint shall

18   state with particularity all facts on which the belief is

19   formed.”   15 U.S.C. § 78u-4(b)(1).

20       Defendants argue Plaintiffs have once again “failed to
21   satisfy the heightened pleading standards applicable to their

22   10b-5(b) claims.”   Mot. at 2.   This Court agrees.

23                  a. Material Misstatements or Omissions

24       Under Rule 10b-5(b), it is unlawful “to make any untrue

25   statement of a material fact or to omit to state a material fact

26   necessary in order to make the statements made...not
27   misleading.”   17 C.F.R. §240.10b-5(b).   An omitted fact is

28   material if “there is a substantial likelihood that a reasonable
                                       9
1    [investor] would consider it important.”      Omnicare, Inc. v.

2    Laborers Dist. Council Const. Indus. Pension Fund, 135 S. Ct.

3    1318, 1333 (2015) (quoting TSC Indus., Inc. v. Northway, Inc.,

4    426 U.S. 438, 449 (1976)).    “Put another way, there must be a

5    substantial likelihood that the disclosure of the omitted fact

6    would have been viewed by the reasonable investor as having

7    significantly altered the ‘total mix’ of information made

8    available.”    TSC Indus., 426 U.S. at 499.

9        As they did in their previous complaint, Plaintiffs

10   continue to frame their claims as based on a set of “material

11   omissions.”    SAC ¶¶ 16-78; Am. Compl. ¶¶ 1, 104-114.     Plaintiffs

12   allege Defendants “concealed the Suitability and [Department of

13   Labor “DOL”] Fiduciary Rule Omissions and then improperly

14   transferred Plaintiffs’ assets from commission-based accounts

15   into fee-based accounts.”    Opp’n at 4.   Defendants maintain they

16   provided “clear and robust disclosures” that “foreclose the

17   theories Plaintiffs continue to pursue.”      Mot. at 3.   The Court

18   agrees.   These alleged omissions remain “not actionable in light

19   of the totality of Edward Jones’ disclosures in the Agreement,

20   the Fund Models Brochure, the Account Client Services Agreement,
21   the Schedule of Fees and the ‘Making Good Choices’ brochure.”

22   Order at 8.

23                        i. Suitability Omission

24       Plaintiffs allege “Defendants conducted no suitability

25   analysis prior to moving commission-based clients into fee-based

26   accounts.”    Opp’n at 2.   In its July 9, 2019 Order, this Court
27   found this claim was not actionable because it “dovetails” with

28   the mistaken premise that the costs associated with fee-based
                                        10
1    accounts were misrepresented.    Order at 10.   Defendants argue

2    this is still the case.     Mot. at 3.   The Court agrees.

3        To distance themselves from their failed fees claim in

4    their First Amended Complaint, Plaintiffs attempt to reformulate

5    their suitability omission argument as follows:

6             •   Edward Jones was required as a fiduciary and under

7                 FINRA regulations to perform a suitability analysis,

8             •   Edward Jones did not provide Financial Advisors

9                 (“FAs”) with the means to conduct a suitability

10                analysis to assess whether a fee-based account was

11                suitable or otherwise in the best interest of

12                clients, and

13            •   FAs did not conduct a suitability analysis.

14   SAC ¶ 160.   But this argument’s substance remains virtually

15   unchanged.   The crux of Plaintiffs’ suitability omission claim

16   is still that these fee-based accounts “were not suitable for

17   clients who traded infrequently because their fees would

18   increase.”   Order at 10; SAC ¶¶ 161-166.

19       As the Court previously determined, this claim fails

20   because Plaintiffs received documents: expressly outlining the
21   schedule of fees for the Advisory Programs, providing a specific

22   estimate of the recipient’s anticipated yearly fees, and

23   conceding that Advisory Programs could “be more expensive than

24   other investment choices over the long term.”     Order at 9.

25   These disclosures fatally undermine Plaintiffs’ allegations that

26   Defendants omitted information of these accounts’ suitability.
27   Mot. at 4.

28       Plaintiffs attempt to discredit any disclosures they
                                        11
1    received on the details of these accounts by arguing Defendants

2    are not permitted under FINRA to put the onus of conducting a

3    suitability review on its clients.     Id.   At the same time,

4    Plaintiffs concede filling out Defendants’ client questionnaires

5    prior to converting their accounts into fee-based accounts.

6    Order at 10.   These questionnaires “were part of the suitability

7    analysis” Defendants conducted, Mot. at 4, further undermining

8    Plaintiffs’ allegations that Defendants did not conduct a

9    suitability analysis.

10       Lastly, as the Court stated in its previous order, “this

11   alleged omission is more accurately stated as a

12   misrepresentation by Edward Jones that the Advisory Programs

13   were suitable for the Plaintiffs.”     Order at 10.   Absent a

14   genuine allegation that Edward Jones failed to conduct a

15   suitability analysis, Plaintiffs’ suitability-omission theory of

16   liability falls under Rule 12(b)(6).     The Court consequently

17   finds Plaintiffs failed to allege a suitability claim.

18                      ii. DOL Fiduciary Rule Omission

19       Plaintiffs’ DOL Fiduciary Rule omission claim also remains

20   essentially the same.   See Order at 10.     Plaintiffs contend
21   Defendants failed to disclose (1) the DOL adopted a Fiduciary

22   Rule (“DOL Fiduciary Rule”) and (2) that this rule “did not

23   require Edward Jones to transfer [Plaintiffs’] assets from

24   commission-based to fee-based accounts.”     SAC ¶ 160.

25       In its July 9, 2019 Order, this Court found this claim not

26   actionable, since “Plaintiffs [did] not specifically allege why
27   this omission was material to this investment decision under the

28   circumstances, particularly given Plaintiffs had the choice of
                                      12
1    signing the authorization [prior to the transfer of their

2    accounts].”     Order at 11.     Defendants argue “Plaintiffs plead

3    nothing new to change this conclusion.”         Mot. at 7.   The Court

4    agrees.

5        Once again, Plaintiffs make the conclusory allegation “the

6    DOL Fiduciary Rule Omissions unquestionably would have been

7    material to these clients’ decision to move to fee-based

8    accounts,” without specifically alleging why it would be

9    material.     Opp’n at 6.   They merely assert “Defendants had a

10   duty to disclose to clients the basis for systematically

11   transferring their assets.”        Id.    This assertion is rather vague

12   and equally conclusory.        The allegations thus still fail to

13   state a claim upon which relief can be granted.

14                     b.   Scienter

15       Defendants argue Plaintiffs fall short of adequately

16   pleading a “strong inference” of “scienter.”         Mot. at 8.   To

17   adequately plead scienter, the complaint must “state with

18   particularity facts giving rise to a strong inference that the

19   defendant acted with the required state of mind.”         15 U.S.C.

20   § 78u-4(b)(2).    To meet this state of mind requirement a
21   complaint must “allege that the defendants made false or

22   misleading statements either intentionally or with deliberate

23   recklessness,” where recklessness still “reflects some degree of

24   intentional or conscious misconduct.”         In re Daou Sys., Inc.,

25   411 F.3d 1006, 1014-15 (9th Cir. 2005), as amended (Aug. 4,

26   1999).    To qualify as “strong,” “an inference of scienter must
27   be more than merely plausible or reasonable—it must be cogent

28   and at least as compelling as any opposing inference of
                                              13
1    nonfraudulent intent.”   Tellabs, Inc. v. Makor Issues & Rights,

2    Ltd., 551 U.S. 308, 314 (2007).     “[C]ourts must consider the

3    complaint in its entirety, as well as other sources courts

4    ordinarily examine when ruling on Rule 12(b)(6) motions to

5    dismiss” to determine “whether all of the facts alleged, taken

6    collectively, give rise to a strong inference of scienter, not

7    whether any individual allegation, scrutinized in isolation,

8    meets that standard.”    Id. at 322-23 (emphasis in original).

9                       i. Suitability Omission

10       Plaintiffs conclude Defendants had the required scienter

11   because “Defendant Weddle knew or recklessly disregarded that

12   the new computer system did not contain tools necessary to

13   conduct a suitability analysis,” yet continued to direct FA’s to

14   convert Plaintiffs’ accounts.     SAC ¶ 183.    But Plaintiffs fail

15   to demonstrate how knowledge that a computer program could not

16   conduct a suitability analysis, amounts to knowledge that

17   Defendants were not conducting a suitability analysis at all.

18   As Defendants point out, the computer was not how the

19   “[suitability] work was done”.     Mot. at 8.

20       Plaintiffs also imply Defendants’ profits from converting
21   Plaintiffs’ accounts prove Defendant Weddle knew or recklessly

22   disregarded that these accounts were converted without a

23   suitability analysis.    See Opp’n at 7 (“significantly, during

24   that time, Defendant Weddle boasted in EDJ’s SEC filings that

25   its fee-based revenue had exploded, largely due to converting

26   existing commission-based accounts into fee-based accounts.”).
27   But, as the Court makes clear in its prior order, “the mere fact

28   that Edward Jones financially benefited from certain clients
                                        14
1    choosing to move into fee-based accounts,” “does not establish

2    an intent to defraud that is at least as compelling as an

3    opposing inference of nonfraudulent intent.”     Order at 13; In re

4    Rigel Pharm,, Inc. Sec. Litig., 697 F.3d 869, 884 (9th Cir.

5    2012)(“allegations of routine corporate objectives such as the

6    desire to obtain good financing and expand are not, without

7    more, sufficient to allege scienter; to hold otherwise would

8    support a finding of scienter for any company that seeks to

9    enhance its business prospects.”).

10                         ii. DOL Fiduciary Rule Omission

11       Plaintiffs also fail to establish the requisite scienter

12   for the DOL Fiduciary Rule theory of liability.     Notwithstanding

13   the Court’s prior admonition, Plaintiffs merely state they “do

14   not need to [establish scienter] at this stage of the

15   litigation.”    Opp’n at 7; see also Order at 12-14 (explaining

16   Plaintiffs needed to “establish an intent to defraud that is at

17   least as compelling as an opposing inference of nonfraudulent

18   intent.”).   Plaintiffs thus fail to adequately allege the strong

19   inference of scienter required under Rule 10b-5.

20                    c.    Reliance
21       Rather than make a traditional reliance argument,

22   Plaintiffs continue to contend they are entitled to a

23   presumption of reliance.     “Reliance establishes the casual

24   connection between the alleged fraud and the securities

25   transaction.”    Desai v. Deutsche Bank Sec. Ltd., 573 F.3d 931,

26   939 (9th Cir. 2009).     Traditionally, the most direct way for
27   plaintiffs to demonstrate reliance is “by showing that [they

28   were] aware of a company’s statement and engaged in a relevant
                                         15
1    transaction...based on that specific misrepresentation.”       Erica

2    P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 810 (2011).

3    However, Plaintiffs alleging section 10(b) violations based on

4    omissions of material fact are entitled to a presumption of

5    reliance.   Binder v. Gillespie, 184 F.3d 1059, 1063 (9th Cir.

6    1999).   This presumption, though, “should not be applied to

7    cases that allege both misstatements and omissions unless the

8    case can be characterized as one that primarily alleges

9    omissions.”   Id. at 1064.

10        Defendants argue Plaintiffs are not entitled to a

11   presumption of reliance.     As the Court determined in its

12   previous order, these claims are more properly characterized as

13   misstatements.   Order at 14-15. Since Plaintiffs have not raised

14   any new arguments to persuade the Court to the contrary, the

15   Court maintains this view.

16                    d.   Loss Causation

17        Plaintiffs’ loss causation allegations in their Second

18   Amended Complaint are largely identical to those in their First

19   Amended Complaint.    Plaintiffs argue “Defendants’ Suitability

20   and DOL Fiduciary Rule Omission caused their losses—increased
21   fees and decreased returns—because if Defendants had disclosed

22   those material facts, Plaintiffs would not have moved their

23   assets into fee-based accounts.”    Opp’n at 8.     Loss causation

24   is “a causal connection between the material misrepresentation

25   and the loss” experienced by the plaintiff.       Dura Pharm., Inc.

26   v. Broudo, 544 U.S. 336, 342 (2005).     To allege loss causation,
27   a plaintiff “must demonstrate that an economic loss was caused

28   by the defendant’s misrepresentations, rather than some
                                        16
1    intervening event.”     Lloyd v. CVB Fin. Corp., 811 F.3d 1200,

2    1209 (9th Cir. 2016).    In turn, “the plaintiff must show that

3    the revelation of that misrepresentation or omission was a

4    substantial factor in causing a decline in the security’s price,

5    thus creating an actual economic loss for the plaintiff.”

6    Nuveen Mun. High Income Opportunity Fund v. City of Alameda,

7    Cal., 730 F.3d 1111, 1119 (9th Cir. 2013) (quoting McCabe v.

8    Ernst & Young, LLP., 494 F.3d 418, 425-26 (3rd Cir. 2007)).        But

9    “plaintiffs need only show a causal connection between the fraud

10   and the loss by tracing the loss back to the very facts about

11   which the defendant lied.”     Mineworkers’ Pension Scheme v. First

12   Solar Inc., 881 F.3d 750, 753 (9th Cir. 2018) (internal

13   citations and quotations omitted).

14         Plaintiffs again fail to sufficiently allege loss

15   causation.   The Court previously noted this is not a typical

16   securities fraud case because Plaintiffs’ allegations do not

17   address the fee-based accounts’ overall performance.      Order at

18   16.   Rather, Plaintiffs contend the loss causation is merely a

19   result of the higher fees they pay by virtue of being in a fee-

20   based account.   Opp’n at 8.   The Court has already explained
21   there is no actionable omission related to the increase in fees

22   because the relevant information was disclosed.     Order at 16.

23   For these reasons, and those discussed in the Court’s prior

24   order, Plaintiffs have not demonstrated loss causation.

25                    e.   Conclusion

26         Plaintiffs failed to adequately allege any element in their
27   Rule 10b-5(b) claim under Federal Rule of Civil Procedure 9(b)

28   and PSLRA.   This Court therefore DISMISSES these claims WITH
                                        17
1    PREJUDICE.

2

3               5. Rules 10b-5(a) and (c)

4           Plaintiffs also attempt to revive their 10b-5(a) and (c)

5    claim, this time alleging “Defendants engaged in a scheme to

6    defraud by converting Plaintiffs’ assets from commission-based

7    accounts into fee-based ones without first conducting a

8    suitability analysis” and by not providing financial advisors

9    with a computer system containing suitability analysis tools.

10   Opp’n at 14; see also SAC ¶¶ 215-234.     Defendants argue

11   Plaintiffs fail to add anything beyond their 10b-5(b)claim and

12   fail to allege adequate particularized factual allegations

13   suggesting Defendants “committed a manipulative or deceptive

14   act.”   Mot. at 11.   The Court agrees.

15          As the Court previously stated, Rules 10b-5(a) and (c) make

16   it unlawful for a person to use a “device, scheme, or artifice

17   to defraud,” or engage in “any act, practice, or course of

18   business which operates or would operate as a fraud or deceit,”

19   in connection with the purchase or sale of a security.       17

20   C.F.R. § 240.10b-5.    While “the same set of facts may give rise
21   to both a violation of subsection (b) and subsection (a) and/or

22   (c),    to state a claim under the latter subsections, a plaintiff

23   must allege a “device, scheme, or artifice to defraud,” or an

24   “act, practice, or course of business which would operate as a

25   fraud,” in addition to the standard elements of a 10(b)

26   violation, See Stoneridge Inv. Partners, LLC v. Sci.-Atlanta,
27   552 U.S. 148, 158 (2008); S.E.C. v. Loomis, 969 F. Supp. 2d

28   1226, 1237 (E.D. Cal. 2013)(quoting In re Alstom SA, 406 F.
                                       18
1    Supp. 2d 433, 475 (S.D.N.Y. 2005)).

2          In its previous Order, the Court dismissed Plaintiffs’ Rule

3    10b-5(a) and (c) claim because it was “nothing more than a

4    repackaging of the Rule 10b-5(b) omission claims....”     Order at

5    18.   This remains the case.    Plaintiffs’ scheme liability claim

6    largely rests on Defendants’ alleged suitability omissions

7    during the conversion of commission-based accounts into fee-

8    based ones.   See SAC ¶¶ 216-225.

9          Moreover, Plaintiffs’ scheme liability claim fails again to

10   allege violations actionable as a deceptive scheme.    Plaintiffs

11   contend the transaction itself of converting the accounts was

12   deceptive because Edward Jones supposedly did not conduct a

13   suitability analysis, prior to the conversion, through a

14   computer program.   SAC ¶ 224, 226-227.    But this allegation

15   fails because the deceptive conduct must have had “the principal

16   purpose and effect of creating a false appearance of fact in

17   furtherance of the scheme.”     Simpson v. Homestore.com, Inc., 519

18   F.3d 1041 (9th Cir. 2008).     As the court noted above, Defendants

19   conducted a suitability analysis; they simply did not conduct

20   one through the computer program Plaintiffs endorse.     Defendants
21   failure to conduct a suitability analysis through a non-existent

22   computer program did not have the “principal purpose and effect

23   of creating a false appearance”.

24         The Court further finds Plaintiffs have failed to properly

25   allege the standard elements of a 10(b) violation: reliance,

26   scienter, and loss causation.    The Court therefore DISMISSES
27   Plaintiffs’ scheme liability claim under Rules 10b-5(a) and (c)

28   (Count VII) WITH PREJUDICE.
                                         19
1               6. Section 20(a)

2           To establish a cause of action under Section 20(a),

3    “plaintiff must first prove a primary violation of underlying

4    federal securities laws, such as Section 10(b) or Rule 10b-5,

5    and then show that the defendant exercised actual power over the

6    primary violator.”    In re NVIDIA Corp. Sec. Litig., 768 F.3d

7    1046, 1052 (9th Cir. 2014).     Plaintiffs failed to adequately

8    allege a primary violation under Section 10(b).      Plaintiffs’

9    Section 20(a) control person claim (Count VIII) therefore fails

10   and is DISMISSED WITH PREJUDICE.

11              7. Section 80b-1 et seq.

12          In their Second Amended Complaint, Plaintiffs raised

13   Investment Adviser Act claims for the first time.      SAC ¶¶ 256-

14   294.    Defendants argue these claims fail as a matter of law.

15   Mot. at 14.    Rather than respond to this argument in their

16   Opposition to the Motion, Plaintiffs withdrew these claims in a

17   one sentence footnote.     Opp’n at 15 n. 13.   The Court treats a

18   failure to respond to an argument as a concession.      The Court

19   therefore DISMISSES these claims WITH PREJUDICE.

20
21                               III.   ORDER

22          For the reasons set forth above, the Court GRANTS

23   Defendants’ Motion to Dismiss in its entirety.     Plaintiffs’

24   Second Amended Complaint is DISMISSED WITH PREJUDICE.

25          IT IS SO ORDERED.

26   Dated: November 8, 2019
27

28
                                        20
